People v Bradley (2022 NY Slip Op 02673)





People v Bradley


2022 NY Slip Op 02673


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND BANNISTER, JJ.


224 KA 17-00273

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTYRIEKE J. BRADLEY, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (HELEN SYME OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LISA GRAY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Joanne M. Winslow, J.), rendered January 3, 2017. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). Defendant correctly contends that he did not validly waive his right to appeal (see People v Thomas, 34 NY3d 545, 565-566 [2019], cert denied — US &mdash, 140 S Ct 2634 [2020]). Nevertheless, we reject defendant's challenge to Supreme Court's refusal to suppress physical evidence (see e.g. People v Foster, 85 NY2d 1012, 1013-1014 [1995]; People v Binion, 100 AD3d 1514, 1516 [4th Dept 2012], lv denied 21 NY3d 911 [2013]; People v Drake, 93 AD3d 1158, 1159 [4th Dept 2012], lv denied 19 NY3d 1102 [2012]; see also People v Smith, 185 AD3d 1203, 1204-1206 [3d Dept 2020]). Defendant's remaining contention lacks merit (see People v Suazo, 144 AD3d 405, 405 [1st Dept 2016], lv denied 28 NY3d 1189 [2017]; People v Becoats, 88 AD2d 766, 767 [4th Dept 1982]; see generally People v Graves, 85 NY2d 1024, 1027 [1995]).
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court